 

Exhibit 10.2

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made as of August 1st, 2016
(the “Effective Date”), by and between Vical Incorporated, a Delaware
corporation (the “Company”), having its principal place of business at 10390
Pacific Center Court, San Diego, California 92121, USA, and AnGes MG Inc., a
Japanese corporation (the “Purchaser”), having its principal place of business
at 7-7-15 Saito-Asagi, Ibaraki, Osaka, 567-0085, Japan.  The Company and the
Purchaser are individually referred to herein as a “party” and collectively as
the “parties.”

Whereas, the Company wishes to sell to the Purchaser, and the Purchaser wishes
to purchase from the Company, shares of the Company’s common stock, par value
$0.01 per share (“Common Stock”), on the terms and subject to the conditions set
forth in this Agreement.

Agreement

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Purchaser hereby agree as follows:

1.

Definitions

The following terms shall have the respective meanings set forth below:

1.1 “Acquisition Transaction” shall have the meaning set forth in
Section 10.1(g).

1.2 “Affiliate” shall mean any entity controlled by, controlling, or under
common control with a party hereto and shall include any entity more than 50% of
the voting stock or participating profit interest of which is owned or
controlled, directly or indirectly, by a party, and any entity which owns or
controls, directly or indirectly, more than 50% of the voting stock of a party.

1.3 “Agreement” shall have the meaning set forth in the preamble.  

1.4 “Bankruptcy Event” shall mean the Company making an assignment for the
benefit of creditors or commencing any proceeding under any bankruptcy,
reorganization, insolvency, dissolution or liquidation law of any jurisdiction
or any such petition being filed or any such proceeding being commenced against
the Company and either (a) the Company by any act indicating its approval
thereof, consents thereto or acquiesces therein or (b) such petition,
application or proceeding is not dismissed within 90 days.

1.5 “Board” shall have the meaning set forth in Section 8.1(c).

1.6 “Business Day” shall mean any day (except Saturdays and Sundays and public
holidays) when a majority of deposit-taking banks in each of the City of San
Diego, United States of America and Tokyo, Japan are open to take
over-the-counter deposits.

1.7 “Closing” shall mean the closing of the sale and purchase of the Shares.

1.8 “Closing Date” shall mean the date of the closing of the purchase and sale
of the Shares, which shall take place on the Business Day following the
satisfaction or waiver of all of the conditions to the obligations of

1.

--------------------------------------------------------------------------------

 

the parties set forth in Sections 6 and 7 (other than those conditions that by
their nature will be satisfied on the Closing Date), or such other date as
mutually agreed by the parties; provided, that, the Closing Date is not later
than the Outside Date.

1.9 “Company Indemnified Party” shall have the meaning set forth in
Section 11.2(b).

1.10 “Confidential Information” shall have the meaning set forth in Section
10.5(b).

1.11 "Company IP" means all material Intellectual Property used or held for use
in or reasonably necessary for the conduct of, the business of the Company as
currently conducted.

1.12 “Company Products” means each of the biopharmaceutical products developed,
manufactured, sold or distributed by the Company.

1.13 “Company Securities” shall have the meaning set forth in Section 10.1(a)

1.14 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

1.15 “FDA” means the United States Food and Drug Administration.

1.16 “Federal and State Health Care laws” means all: (a) laws and regulations
administered by the FDA, including the Food Drug and Cosmetic Act, and any other
federal laws and regulations governing the manufacture, distribution, and sale
of medical devices, whether or not administered by the FDA; (b) federal fraud
and abuse laws and regulations, including the federal patient referral law, 42
U.S.C.  § 1395nn, commonly known as “Stark”, the federal anti-kickback law, 42
U.S.C.  § 1320a-7b, the federal civil monetary penalty statute, 42
U.S.C.  §1320a-7a, federal laws and regulations governing exclusion, including
42 U.S.C.  §1320a-7, federal laws and regulations regarding the submission of
false claims, false billing, false coding, and similar state laws and
regulations; (c) federal and state laws and regulations applicable to
reimbursement and reassignment; (d) HIPAA and other federal and state privacy
laws and regulations; (e) federal laws and regulations affecting the health
insurance program for the aged and disabled established by Title XVIII of the
Social Security Act; (f) laws and regulations affecting the Tricare, CHAMPUS,
Veterans, and black lung disease programs and any other health care program
financed with United States government funds; (g) all federal laws and
regulations affecting the medical assistance program established by Titles V,
XIX, XX, and XXI of the Social Security Act, and all state statutes and plans
and regulations for medical assistance enacted in connection with the federal
statutes and regulations; (h) state laws and regulations regarding fee
splitting, referrals by physicians and other health care professionals, and
kickbacks; (i) any other federal or state law or regulation governing medical
devices or health care; and (j) with regard to (a)(i) above any law succeeding
thereto and all amendments and supplements to the laws and regulations set forth
in (a)(i), in each case to the extent applicable to the Company.

1.17 “Financial Statements” shall mean the financial statements of the Company
included in the Company’s Annual Report on Form 10-K for the year ended December
31, 2015 and filed with SEC, and in any of the Company’s Quarterly Reports on
Form 10-Q filed with the SEC subsequent to such Form 10-K and prior to the
Effective Date.

1.18 “Food Drug and Cosmetic Act” means 21 U.S.C 301 et.  seq., and all
regulations promulgated thereto.

1.19 “GAAP” means generally accepted accounting principles in the United States
as currently in effect.

2.

--------------------------------------------------------------------------------

 

1.20 “Government Health Care Programs” means the Medicare, Tricare, CHAMPUS,
Veterans, and black lung disease programs and any other health care plan or
program that provides health benefits, whether directly, through insurance or
otherwise, which is funded directly, in whole or in part, by the United States
government, other than the federal employee health benefits program; and any
program receiving funds under Titles V, XIX (including Medicaid), and XX of the
Social Security Act, or from an allotment to a state under such title, or a
state child health plan approved under Title XXI of the Social Security Act, in
each case to the extent applicable to the Company.

1.21 “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, and all regulations and formal guidance promulgated thereunder.

1.22 “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

1.23 “Indemnified Party” shall have the meaning set forth in Section 8.4(c).

1.24 “Indemnifying Party” shall have the meaning set forth in Section 8.4(c).

1.25 “Intellectual Property” shall mean all intellectual property and other
similar proprietary rights in any jurisdiction worldwide, whether registered or
unregistered, including such rights in and to: (a) patents (including all
reissues, divisions, provisionals, continuations and continuations-in-part,
re-examinations, renewals and extensions thereof), patent applications, patent
disclosures or other patent rights ("Patents"); (b) copyrights, design, design
registration, and all registrations, applications for registration, and renewals
for any of the foregoing, and any "moral" rights ("Copyrights"); (c) trademarks,
service marks, trade names, business names, logos, trade dress, certification
marks and other indicia of commercial source or origin together with all
goodwill associated with the foregoing, and all registrations, applications and
renewals for any of the foregoing ("Trademarks"); (d) trade secrets and
business, technical and know-how information, databases, data collections and
other confidential and proprietary information and all rights therein, including
but not limited to formulations, systems, practices or procedures ("Trade
Secrets"); (e) software, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases and other software-related specifications and
documentation ("Software"); and (f) Internet domain name registrations.

1.26 “Law” shall mean any law, statute, regulation, directive, treaty, code,
ordinance, decree, judgment, rule, permits, and the organizational documents and
bylaws of the Company.

1.27 “Lien” shall mean any security interest, pledge, hypothecation, mortgage,
lien (including, without limitation, environmental and tax liens), violation,
charge, lease, license, encumbrance, claim, servient easement, adverse claim,
reversion, reverter, preferential arrangement, restrictive covenant, condition
or restriction of any kind, including, without limitation, any restriction on
the use, voting, transfer, receipt of income or other exercise of any attributes
of ownership.

1.28 “Losses” shall mean all liabilities, including, without limitation, all
fines, fees, losses, costs, claims, judgments, awards, obligations, liabilities,
charges, taxes, interest, damages, penalties and expenses (including, without
limitation, reasonable attorneys’ fees and expenses and costs of investigation
and litigation).

1.29 “Material Agreement” shall have the meaning set forth in Section 4.8.

1.30 “Material Adverse Effect” shall any circumstances, developments,
violations, changes, state of facts or matters that individually or in the
aggregate have (i) a material adverse effect on the business, results of
operations, employee relationships, customer or supplier relationships,
financial condition, properties, assets or liabilities of the Company; provided,
however, that for purposes of this clause (i) “Material Adverse Effect”

3.

--------------------------------------------------------------------------------

 

shall not include any changes, effects, events or circumstances to the extent
arising out of or resulting from (a) general economic, banking, currency,
capital market or political conditions, (b) general market conditions (including
in each of clauses (a) and (b) above, war, acts of war, declared or undeclared,
outbreaks or escalations of hostilities, or acts or threats of terrorism), or
(c) any announcement or public disclosure of the execution of this Agreement or
the transactions contemplated hereby, except, in the case of clauses (a) and (b)
above, to the extent such conditions have a materially disproportionate adverse
impact on the Company relative to other industry participants, and (ii) a
material adverse effect on the ability of the Company to timely consummate the
transactions contemplated by this Agreement.

1.31 “Outside Date” shall have the meaning set forth in Section 12.1(d).

1.32 “party” or “parties” shall have the meaning set forth in the preamble.  

1.33 “Person” shall mean any natural person, corporation, limited liability
company, general or limited partnership, limited liability partnership, joint
venture, joint stock company, trust, unincorporated organization, association,
sole proprietorship, governmental body, or agency or political subdivision of
any government.

1.34 “Purchase Price” shall mean the purchase price for the Shares calculated by
multiplying the total number of Shares by the Share Price.

1.35 “Registrable Shares” shall mean the Shares; provided, however, that Shares
shall only be treated as Registrable Shares if and only for so long as they
(a) have not been disposed of pursuant to a registration statement declared
effective by the SEC, and (b) have not been sold in a transaction exempt from
the registration and prospectus delivery requirements of the Securities Act so
that all transfer restrictions, resale volume limitations and restrictive
legends with respect thereto are removed upon the consummation of such sale and
(c) are held by the Purchaser, an Affiliate of the Purchaser or any other Person
to whom the rights under Article 8 have been transferred in accordance with
Section 8.9.

1.36 “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 8 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
reasonable out of pocket expenses of the Company related to the “road show” for
any underwritten offering (including all travel, meals and lodging), fees and
disbursements of counsel to the Company, blue sky fees and expenses, the expense
of any special audits incident to or required by any such registration and the
fees and disbursements of counsel to the Purchaser (up to a maximum of $25,000
for such counsel fees and disbursements), but excluding all underwriting
discounts and selling commissions in an applicable sale of Registrable Shares.

1.37 “Registration Statement” shall mean a registration statement filed by the
Company with the SEC to register Registrable Shares on Form S-3 under the
Securities Act or on such other form which is appropriate to register such
Registrable Shares for resale from time to time by the Purchaser.

1.38 “Release” shall mean any release, spill, emission, pouring, pumping,
injection, deposit, disposal, discharge, dispersal, leaking or migration into
the indoor or outdoor environment or into or out of any assets or properties
owned or leased by the Company, as the case may be, including the movement of
contaminants through or in the air, soil, surface water, ground water or
property.

1.39 “Representative” shall have the meaning set forth in Section 10.5(a).

1.40 “SEC” shall mean the United States Securities and Exchange Commission.

4.

--------------------------------------------------------------------------------

 

1.41 “SEC Filings” shall mean all reports, schedules, forms, statements and
other documents filed or required to be filed by the Company with the SEC
pursuant to the requirements of the Securities Act or the Exchange Act,
including material filed pursuant to Section 13(a) or 15(c) of the Exchange Act,
in each case, together with all exhibits, supplements, amendments and schedules
thereto, and all documents incorporated by reference therein.

1.42 “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.  

1.43 “Shares” shall mean 1,841,420 shares of Common Stock being purchased under
this Agreement.

1.44 “Share Price” shall mean $4.2448 per Share.

1.45 “SPA Purchaser Indemnified Parties” shall have the meaning set forth in
Section 11.2(a).

1.46 “Suspension Period” shall have the meaning set forth in Section 8.2(b).

1.47 “Tax Return” shall have the meaning set forth in Section 4.12(a).

1.48 “Transfer Restriction Expiration Date” shall have the meaning set forth in
Article 9.

2.

Agreement to Sell and Purchase.

2.1 Authorization of Shares.  The Company has authorized the sale and issuance
to the Purchaser of the Shares under the terms and conditions of this Agreement.

2.2 Sale and Purchase.  Subject to the terms and conditions hereof, at the
Closing, the Company shall issue and sell to the Purchaser free and clear of all
Liens (other than those imposed by this Agreement or by applicable laws or
regulations), and the Purchaser shall purchase from the Company, the Shares at a
price per share equal to the Share Price.

3.

Closing, Delivery And Payment.

3.1 Closing.  The Closing shall take place at the offices of Cooley llp, 4401
Eastgate Mall, San Diego, CA, 92121 at 10 AM (local time) on the Closing Date or
at such other place, time and/or date as the Company and the Purchaser may agree
in writing (including by electronic transmission).  The Company and the
Purchaser will use their respective reasonable efforts to cause the Closing Date
to occur on August 2nd, 2016 and, if the Closing Date does not occur on such
date, then as soon as practicable thereafter prior to the Outside Date;
provided, that, no party shall be required as a result of the foregoing to waive
any conditions to such party’s obligations to consummate the Closing.

3.2 Payment and Delivery.  

(a) At the Closing, subject to the terms and conditions hereof, the Purchaser
shall pay the Purchase Price by wire transfer of immediately available funds in
accordance with wire instructions provided by the Company to the Purchaser at
least five Business Days prior to the Closing, and the Company shall deliver to
the Purchaser (i) a certificate or certificates registered in the name of the
Purchaser, and/or in such nominee name(s) as designated in writing by the
Purchaser (or, at the election of the Purchaser, appropriate evidence of a
book-entry transfer representing the Shares registered in the name of the
Purchaser, and/or in such nominee name(s) as designated in writing by the
Purchaser), and (ii) the officer’s certificate contemplated in Section 7.5.  

5.

--------------------------------------------------------------------------------

 

(b) The Company acknowledges that the delivery to it of a federal wire reference
number indicating that a wire transfer has been initiated for the Purchase Price
in immediately available funds to the bank account notified to the Purchaser by
the Company pursuant to Section 3.2(a) shall constitute payment by the Purchaser
to the Company of the Purchase Price; provided, however, that this Section
3.2(b) shall be null and void if the Purchase Price has not been delivered to
such bank account on the Closing Date.

4.

Representations, Warranties and Covenants of the Company.

The Company hereby represents and warrants to the Purchaser as of the Effective
Date and the Closing Date as follows, in each case except as otherwise disclosed
in the SEC Filings only to the extent that the facts giving rise to the
exception are readily apparent from a reading of the SEC Filings:

4.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business.  The Company is duly qualified to transact business as a
corporation and is in good standing in each jurisdiction in which the failure so
to qualify would have a Material Adverse Effect.  The Company does not have any
subsidiaries.

4.2 Authorization; Due Execution.  The Board has duly authorized the entry by
the Company into this Agreement and the transactions contemplated in this
Agreement.  No other corporate action on the part of the Company is necessary to
enter into this Agreement and to consummate the transactions contemplated in
this Agreement.  This Agreement has been duly authorized, executed and delivered
by the Company and, upon due execution and delivery by the Purchaser of this
Agreement, this Agreement will be a valid and binding obligation of the Company,
enforceable in accordance with its terms, except (a) as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by equitable principles or (b) to the
extent that the enforceability of the indemnification provisions set forth in
Sections 8.4 and 11 hereof may be limited by applicable laws.

4.3 Capitalization; Valid Issuance of Stock.

(a) The authorized capital stock of the Company consists of (a) 5,000,000 shares
of preferred stock, par value $.01 per share, and (b) 160,000,000 shares of
Common Stock.  As of the close of business on July 25, 2016, no shares of the
Company’s preferred stock were issued and outstanding or held in treasury, and
9,207,105 shares of Common Stock were issued and outstanding.  As of the close
of business on July 25, 2016, there were outstanding options to purchase an
aggregate of 1,235,620 shares of Common Stock and outstanding restricted stock
units covering an aggregate of 101,241 shares of Common Stock.  As of the close
of business on July 28, 2016, the Company had reserved an aggregate of 655,113
shares of Common Stock for issuance pursuant to the Company’s employee benefit
plans (including shares issued in respect of awards and shares subject to
outstanding awards).  All issued shares of Common Stock have been duly
authorized and are validly issued, fully paid and are non-assessable and are not
subject to and were not issued in violation of any preemptive rights.  Except as
set forth above, as of the close of business on July 28, 2016, the Company did
not have outstanding any securities providing the holder the right to acquire
Common Stock, and did not have any commitment to authorize, issue or sell any
Common Stock.  

(b) The Shares, when issued, sold and delivered in accordance with the terms of
Sections 2 and 3 hereof for the consideration and on the terms and conditions
set forth herein, will be duly and validly authorized and issued, fully paid and
nonassessable and, based in part upon the representations of the Purchaser in
this Agreement, will be issued in compliance with all applicable federal and
state

6.

--------------------------------------------------------------------------------

 

securities laws.  At the Closing, the Purchaser will acquire good and marketable
title to the Shares, free and clear of all Liens (other than those imposed by
this Agreement or by applicable laws or regulations).  

4.4 No Defaults.  

(a) There exists no default under the provisions of any instrument or agreement
evidencing, governing or otherwise relating to any material indebtedness of the
Company, or with respect to any other agreement, a default under which could
have a Material Adverse Effect upon the Company’s ability to perform its
obligations under this Agreement.

(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby (with or without the passage of time or the
giving of notice, or both) will (i) with or without the giving of notice or
passage of time, or both, violate, be in conflict with or constitute a default
(or give rise to any right of termination, amendment, cancellation or
acceleration) under any of the terms, conditions or provisions of any Material
Agreement to which the Company is a party or by which the Company or any of its
assets may be bound; or (ii) violate or conflict with any Laws to which the
Company is subject, except in each case for any such conflicts, violations,
breaches, defaults or other occurrences which have not had and do not constitute
a Material Adverse Effect.

4.5 SEC Filings.  The Company has timely filed with the SEC all SEC
Filings.  The SEC Filings were prepared in accordance with and, as of the date
on which each such SEC Filing was filed with the SEC, complied in all material
respects with the applicable requirements of the Exchange Act.  None of such SEC
Filings, including, without limitation, any financial statements, exhibits and
schedules included therein and documents incorporated therein by reference, at
the time filed, declared effective or mailed, as the case may be, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  To the
knowledge of the Company, none of the SEC Filings is the subject of ongoing SEC
review or outstanding SEC comment.  Each of the balance sheets included in or
incorporated by reference into any SEC Filing required to be filed by the
Company on or after December 31, 2015 and until the Effective Date presented
fairly in all material respects the consolidated financial position of the
Company as of its date, and each of the statements of income and of cash flows
included in or incorporated by reference into such SEC Filings (including any
related notes and schedules) presented fairly in all material respects the
results of operations, and changes in financial position, income or cash flows,
as the case may be, of the Company for the periods set forth therein (subject,
in the case of unaudited statements, to the omission of certain notes not
ordinarily accompanying such unaudited financial statements and to normal,
year-end audit adjustments, none of which is material), in each case in
accordance with generally accepted accounting principles consistently applied
during the periods involved, except as may be noted therein.

4.6 Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for such approvals or consents as may be
required under the HSR Act and such other notices required or permitted to be
filed with certain state and federal securities commissions after the Effective
Date, which notices will be filed on a timely basis.

4.7 No Conflict.  The Company’s execution, delivery and performance of this
Agreement does not violate any provision of the Company’s Restated Certificate
of Incorporation or Bylaws, each as amended as of the date hereof (copies of
which have been filed with the Company’s SEC Filings), any provision of any
order, writ,

7.

--------------------------------------------------------------------------------

 

judgment, injunction, decree, determination or award to which the Company is a
party or by which it is bound, or, to the Company’s knowledge, any law, rule or
regulation currently in effect having applicability to the Company.

4.8 Material Agreements.  

(a) All material agreements required to be filed or required to be incorporated
by reference by the Company in its Annual Report on Form 10-K for the fiscal
year ended December 31, 2015 under Item 601(b)(10) of Regulation S-K
(collectively, the “Material Agreements”) are valid and enforceable against the
Company in accordance with their respective terms, except (i) as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, or
moratorium or similar laws affecting creditor’s and contracting parties’ rights
generally, and (ii) as enforceability may be subject to general principles of
equity and except as rights to indemnity and contribution may be limited by
state or federal securities laws or public policy underlying such laws.  The
Company is not in material breach or default of any terms of any of the Material
Agreements, and no condition or event exists which, with the giving of notice or
the passage of time or both, would constitute a breach or default of any
material term by the Company or any other party there to, or permit the
termination, cancellation or acceleration of performance of any material
obligation of the Company or any other party to such Material Agreements, except
as would not reasonably be expected to result in a Material Adverse Effect.  The
Company has not received a written notice of termination nor is the Company
otherwise aware of any threats to terminate any of the Material Agreements.  

(b) There are no Material Agreements to which the Company is a party that impose
on the Company any obligations which would materially restrict the business, the
use of the assets or other conduct of the Company; including, without
limitation, contracts that: (i) contain covenants restricting the ability of the
Company from competing in any line of business or geographical area; or (ii)
contain most-favored nation clauses under which the Company must set favorable
conditions for a counter-party that would materially and adversely impair the
Company’s ability to conduct its business as described in the SEC Filings.  

(c) The Company has never entered into any material strategic alliance
agreements, joint venture agreements, or any other similar contracts that remain
in effect.

4.9 No Material Adverse Effect.  Since December 31, 2015 and prior to the
Closing Date, there has not been any event, condition, change, effect, state of
facts, circumstance, omission or occurrence that has had a Material Adverse
Effect.

4.10 Intellectual Property.  

(a) To the Company’s knowledge, the Company owns or possesses adequate rights to
use all Intellectual Property necessary for the conduct of its businesses as
conducted as of the Effective Date, except to the extent any failure to possess
such rights would result in a Material Adverse Effect.  The conduct of the
business of the Company as currently conducted and the products and services of
the Company, do not infringe, violate, dilute or misappropriate and have not
infringed, violated, diluted or misappropriated any Intellectual Property of any
Person (“Third Party Rights”), except as would not result in a Material Adverse
Effect.  Since January 1, 2014, the Company has not received any written notice
of any claims (including through an invitation to license, cease and desist or
equivalent letter or any other notice of any allegation (including any third
party claims for indemnification)) that have been made against the Company, nor
is there any pending or, to the Company’s knowledge, threatened legal action or
any other proceeding alleging the infringement, violation or

8.

--------------------------------------------------------------------------------

 

misappropriation by the Company, or by the products or services of the Company,
of any Third Party Rights.  To the Company’s knowledge, there is no
infringement, misappropriation or violation by any Person of any of the material
Company IP.

(b) The Company has taken reasonable steps and security measures in accordance
with industry practice to protect, maintain and safeguard the confidentiality of
and its rights in all Company-owned Trade Secrets included in Company IP and
third party Trade Secrets provided to the Company that are subject to
confidentiality obligations, including by requiring all of its employees,
contractors and consultants and any other Person whom the Company has authorized
to have access to such Trade Secrets to execute confidentiality and
non-disclosure agreements or to otherwise be bound by similar obligations of
confidentiality and non-use, and to the Company’s knowledge, there has not been
any breach by any party to such agreements, except in each case, as would not
constitute a Company Material Adverse Effect.  To the Company’s knowledge, no
Company IP is in jeopardy of being lost or abandoned through failure to act of
the Company.

(c) Each current, and to the Company’s knowledge, former, employee, advisor,
partner, consultant or contractor of the Company and any other individual (to
the extent such individual has been involved in the creation, invention or
development of Intellectual Property for or on behalf of the Company) (each such
Person, a “Contributor”) has executed and delivered written contracts with the
Company that assigns to the Company, or provides the Company with a right to
negotiate a license to, all Intellectual Property relating to the business of
the Company that are or were created, invented or developed by such Contributors
during the course of their work for or on behalf of the Company.  Without
limiting the foregoing, to the Company’s knowledge no Contributor owns or has
any right, claim, interest or option, including the right to further
remuneration or consideration, with respect to Company IP, nor has any
Contributor made any assertions in writing to the Company with respect to any
alleged ownership or any such right, claim, interest or option, nor threatened
any such assertion; and neither this Agreement nor the transactions contemplated
hereby will provide any Contributor with any such right, claim, interest or
option.

4.11 Litigation.  

(a) Except for those that would not have a Material Adverse Effect, there are
no: (i) claims pending or threatened against, relating to or affecting the
Company, the business of the Company, or any of the officers, directors or key
employees of the Company, or (ii) facts or circumstances that would reasonably
be expected to give rise to any claims that would be required to be disclosed
pursuant to clause (i).

(b) Except for those that would not have a Material Adverse Effect, none of the
Company, or the assets or properties of the Company are subject to any
continuing order, outstanding judgment, warrant, decree, or injunction issued by
any governmental authority.

4.12 Taxes.

(a) The Company has legally and properly filed all returns and otherwise
followed the procedures required in connection with corporate income tax,
inhabitant tax, enterprise tax and any other taxes and public dues (including
foreign taxes and public dues and back taxes, delinquency tax or additional tax,
etc.  imposed by the tax authority in relation to the taxes referred to above),
and have paid all taxes that became due and payable in a timely manner, or,
where not yet due, have been adequately provided for in the Company’s Financial
Statements (in accordance with GAAP), in each case except as would not result in
a Material Adverse Effect.  The Company’s Financial Statements

9.

--------------------------------------------------------------------------------

 

reflect an adequate reserve (in accordance with GAAP) for all material taxes
payable by the Company through the date of such Financial Statements.  All tax
returns and reports filed by the Company in connection with the taxes and other
documents addressed to the tax authority (collectively, the “Tax Returns”) are
true and correct.  The Company has not received any request for amendment, or
any correction or determination with respect to material issues, that is adverse
to the Company from the tax authority with respect to the Tax Returns filed by
the Company to date.  There are no special agreements or other arrangements
(whether or not legally binding) between the Company and the tax authority in
connection with the taxes.  With respect to the Company, it is not a party to
any action by any taxing authority and there is not (to its knowledge) any
pending or threatened inquiry, inspection, investigation, attachment,
delinquency disposition or other proceeding in relation to the taxation or
proceedings for administrative protests relating to taxes, tax litigation or
other dispute (whether mandatory or voluntary).

(b) The Company has legally, properly and in a timely manner paid the taxes for
which the Company is obligated to withhold income tax at the source or otherwise
to collect the taxes and pay them to the tax authority, and has properly
accounted for such taxes, except as would not have a Material Adverse Effect.

(c) There are no Liens for taxes upon the assets of the Company other than for
current taxes not yet due and payable or for taxes that are being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP have been made in the Company’s Financial Statements,
except as would not have a Material Adverse Effect.  

(d) No claim has been made by any taxing authority in any jurisdiction where the
Company does not file Tax Returns that it is, or may be, subject to tax by that
jurisdiction, except as would not have a Material Adverse Effect.  

4.13 Environmental Matters.  

(a) In relation to the business of the Company, during the three year period
prior to the Effective Date, no proceeding or action, domestic or foreign,
relating to any environmental law has been taken or is pending and is threatened
against the Company by any authority or any third party with respect to the use,
Release, manufacture, storage, handling, transportation or disposal of
contaminants, except for those that would not have a Material Adverse Effect.

(b) There has not been a Release or threatened Release of any contaminants on
the current real property owned, leased or used in connection with the business
of the Company in amounts or under circumstances that result in a material
violation by the Company of any environmental law, except as would not have a
Material Adverse Effect.

4.14 Compliance with Laws.  The Company has complied with, and is not in
violation or default of, any law to which it or its business is subject,
including export and import licensing and other laws, nor has any event occurred
nor does any circumstance exist which, with the giving of notice or passage of
time or both, would constitute any such violation or breach, except for the
violation of such laws that did not have or would not have a Material Adverse
Effect.

4.15 No Corrupt Payments.

(a) None of the Company or any of its directors, officers, agents, employees,
representatives or any Person authorized to act on their behalf (in their
capacities as such), has during the past five years

10.

--------------------------------------------------------------------------------

 

with respect to the Company’s business: (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity (including any political party or party official or candidate
for political office); (ii) directly or indirectly paid or delivered any fee,
commission or other sum of money or item of property, however characterized, to
any finder, agent or other party acting on behalf of or under the auspices of a
government official or a governmental authority (including any entity owned or
controlled by a governmental authority or of a public international
organization) that, in each case, was illegal under any applicable Law; (iii)
made any payment, bribe or kickback payment to any customer or supplier or to
any officer, director, partner, employee or agent of any such customer or
supplier, in each case that was unlawful under any applicable Law; (iv) made any
payment to any Person in connection with any contract with a governmental
authority (including any entity owned or controlled by a governmental authority
or of a public international organization) in violation of any applicable Law;
or (v) engaged in any other reciprocal practice, or made any other payment or
gave any other consideration to any such customer or supplier or any such
officer, director, partner, employee or agent, in each case, that was unlawful
under any applicable Law.  

(b) No officer, director or, to the Company’s knowledge, employee of the Company
is employed or a representative of a governmental authority or a public
international organization.

4.16 No Undisclosed Liabilities.  There are no liabilities of the Company of the
type required to be disclosed on the balance sheet of the Company or in the
notes thereto in accordance with GAAP and the rules and regulations of the SEC
applicable thereto, other than liabilities (a) specifically stated and
adequately reserved against in the Company’s balance sheet dated December 31,
2015, (b) incurred in the ordinary course of business consistent with past
practice since the Company’s balance sheet dated December 31, 2015, or (c) that
would not constitute a Material Adverse Effect.  

4.17 No Brokers or Finders.  The Company is not a party to any contract,
agreement or understanding with any Person that would give rise to a claim
against the Company or the Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the transactions contemplated by this Agreement
(including the issuance and sale of the Shares).

4.18 Regulatory Compliance.  

(a) There are no Company Products that are distributed for commercial sale or
sold commercially by or on behalf of the Company.

(b) All of the Company Products that are manufactured by the Company are
manufactured in compliance in all material respects with the Food, Drug and
Cosmetic Act, state law equivalents and similar foreign acts applicable to the
Company’s Products, including, without limitation, the following: (i) each
facility owned by the Company and, to the Company’s knowledge, each facility not
owned by the Company, that manufactures the Company’s Products conforms to
applicable current good manufacturing practices and complies with all other
applicable requirements of the FDA and other governmental authorities with
respect to the manufacture of the Company’s Products; (ii) no facility owned by
the Company or, to the Company’s knowledge, not owned by the Company, that
manufactures the Company Products has been the subject of any adverse inspection
report by the FDA or other governmental authority; (iii) each of the Company’s
Products has received all necessary FDA and other approvals necessary for
non-commercial manufacture in the United States and in each other country where
it is manufactured; (iv) none of the Company Products is subject to an adverse
event report, an FDA warning letter (or similar correspondence or notification)
or recall, or a public health notification from or to the FDA or other
governmental authority; and (v) all Company Products

11.

--------------------------------------------------------------------------------

 

that are exported by or on behalf of the Company to or from the United States
are exported or imported in accordance with all FDA requirements, the Food,
Drug, and Cosmetic Act, all similar foreign acts applicable to the Company
Products, and all other applicable import and export control Laws, in each case
except as would not result in a Material Adverse Effect.

(c) The Company has not engaged in any activities which are prohibited under any
Federal and State Health Care Laws (whether applicable to relationships with
Government Health Care Programs, commercial third-party payors, healthcare
providers or other entities or individuals), including prohibitions on referrals
by physicians or other health care licensees, fee splitting, billing, or which
otherwise constitute fraud, including the following: (i) making or causing to be
made a false statement or representation of a material fact in any application
for any benefit or payment; (ii) making or causing to be made any false
statement or representation of a material fact for use in determining rights to
any benefit or payment; (iii) soliciting, paying or receiving any remuneration
(including any kickback, bribe, or rebate), directly or indirectly, overtly or
covertly, in cash or in kind or offering to pay such remuneration (A) in return
for referring an individual to a Person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in
part by a Government Health Care Program, or (B) in return for purchasing,
leasing, or ordering or arranging for or recommending purchasing, leasing, or
ordering any good, facility, service, or item for which payment may be made in
whole or in part by any Government Health Care Program, and (iv) filing or
causing the filing of any claim for services in violation of federal or state
laws and regulations governing referrals by physicians or other health care
providers, including 42 U.S.C.  § 1395nn and regulations promulgated thereunder,
except in each case as would not result in a Material Adverse Effect.

(d) The Company has timely and accurately filed all requisite claims and other
reports (including pursuant to the Physician Payments Sunshine Act and any other
applicable open records laws of any applicable government entities) required to
be filed in connection with all Government Health Care Programs in which the
Company participates, if any, except to the extent that the failure to file such
claims and reports has not had and would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  There are no
Proceedings or orders from any Governmental Authority pending or, to the
knowledge of the Company, threatened or scheduled, by or before any governmental
authority, which for this purpose includes any intermediary, carrier, CMS, or
any other state or federal agency with respect to any Government Health Care
Program claim filed by the Company, or program compliance matters (including
compliance with all applicable reporting requirements), which individually or in
the aggregate have had or would reasonably be expected to result in a Material
Adverse Effect.  Except for routinely scheduled reviews, no validity review or
program integrity review related to the Company Products or services has been
conducted by any governmental authority in connection with any Government Health
Care Programs or by any other third-party payor, and, to the knowledge of the
Company, no such review is scheduled, pending or threatened against or affecting
the Company.

(e) No physician who has a financial relationship with the Company (whether an
investment or ownership interest or compensation arrangement) refers patients to
the products or services of the Company.

(f) The Company has not submitted and does not submit claims to Government
Health Care Programs.

12.

--------------------------------------------------------------------------------

 

(g) None of the Company or its employees or, to knowledge of the Company,
independent contractors is or has ever been excluded from participation from any
federal or state health care program or listed on the General Services
Administration list of excluded parties.

5.

Representations, Warranties and Covenants of the Purchaser.

The Purchaser hereby makes the following representations and warranties to the
Company:

5.1 Organization and Good Standing.  The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to carry on its business.  

5.2 Authorization; Due Execution.  The Purchaser has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
under the terms of this Agreement.  All corporate action on the part of the
Purchaser, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement have been taken.  This
Agreement has been duly authorized, executed and delivered by the Purchaser,
and, upon due execution and delivery by the Company, this Agreement will be a
valid and binding obligation of the Purchaser, enforceable in accordance with
its terms, except (a) as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles or (b) to the extent that the
enforceability of the indemnification provisions set forth in Sections 8.4 and
11 hereof may be limited by applicable laws.

5.3 Ownership in the Company.  As of the Closing Date, the Purchaser will not
beneficially own (as such term is defined for purposes of Section 16 of the
Exchange Act), directly or indirectly, more than 19.9% of the outstanding Common
Stock.  Other than the rights provided for under this Agreement, the Purchaser
does not have any rights to acquire Common Stock.

5.4 Purchase Entirely for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement it hereby confirms, that the
Shares purchased by the Purchaser will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Purchaser further
represents that it does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participation to such
Person or to any third party, with respect to the Shares, if issued.

5.5 Disclosure of Information.  The Purchaser has received all the information
that it has requested and that it considers necessary or appropriate for
deciding whether to enter into this Agreement and to acquire the Shares.  The
Purchaser further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Shares.  Section 5.5 is not intended to limit in any respect the
representations and warranties made by the Company in Section 4.

5.6 Investment Experience.  The Purchaser is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares.  The Purchaser also represents
it has not been organized solely for the purpose of acquiring the Shares.

5.7 Accredited Investor.  The Purchaser is an “accredited investor” as such term
is defined in Rule 501 of the General Rules and Regulations promulgated by the
SEC pursuant to the Securities Act.

13.

--------------------------------------------------------------------------------

 

5.8 Restricted Securities.  The Purchaser understands that:

(a) the Shares will not be registered under the Securities Act by reason of a
specific exemption therefrom, that such securities must be held by it
indefinitely and that the Purchaser must, therefore, bear the economic risk of
such investment indefinitely, unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration;

(b) each certificate representing the Shares, if issued, will be endorsed with
the following legends:

(i) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED; and

(ii) Any legend required to be placed thereon under applicable state securities
laws.

(c) The Company will instruct its transfer agent not to register the transfer of
the Shares (or any portion thereof) unless the conditions specified in the
foregoing legends are satisfied, until such time as a transfer is made, pursuant
to the terms of this Agreement, and in compliance with Rule 144 under the
Securities Act (“Rule 144”) or pursuant to a registration statement or, if the
opinion of counsel referred to above is to the further effect that such legend
is not required in order to establish compliance with any provisions of the
Securities Act or this Agreement.  

5.9 No Short Sales.  The Purchaser has not engaged, and will not engage, in any
short sales of the Company’s Common Stock within the 50 trading days prior to
the Closing Date.

5.10 No Legal, Tax or Investment Advice.  The Purchaser understands that nothing
in the SEC Filings, this Agreement or any other materials presented to the
Purchaser in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice and that independent legal counsel has reviewed
these documents and materials on the Purchaser’s behalf.  The Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

5.11 No Brokers or Finders.  The Purchaser is not a party to any contract,
agreement or understanding with any Person that would give rise to a claim
against the Company for a brokerage commission, finder’s fee or like payment in
connection with the transactions contemplated by this Agreement (including the
issuance and sale of the Shares).

6.

Conditions to the Company’s Obligations at Closing.  

The Company’s obligation to sell, issue and deliver the Shares to the Purchaser
at the Closing shall be subject to the following conditions to the extent not
waived in writing by the Company:

6.1 Receipt of Payment.  The Company shall have received payment in full, by
wire transfer of immediately available funds, for the Shares, at a price per
share equal to the Share Price pursuant to Section 3.2.

14.

--------------------------------------------------------------------------------

 

6.2 Representations and Warranties; Obligations.  The representations and
warranties made by the Purchaser in Section 5 hereof shall be true and correct
on the Closing Date with the same force and effect as if made on and as of such
date (except for those representations and warranties that specifically address
matters only as of a particular date).  The Purchaser shall have performed and
complied with all obligations and conditions required to be performed and
complied with by the Purchaser under this Agreement on or prior to the Closing
Date.

6.3 HSR Act.  Any waiting period applicable to the consummation of the issuance
and sale of the Shares to the Purchaser under the HSR Act shall have expired or
been terminated.  

7.

Conditions to the Purchasers’ Obligations At Closing.  

The Purchaser’s obligation to accept delivery of and pay for the Shares at the
Closing shall be subject to the following conditions to the extent not waived in
writing by the Purchaser:

7.1 Representations and Warranties; Obligations.  The representations and
warranties made by the Company in Section 4 hereof shall be true and correct in
all material respects on the Closing Date with the same force and effect as if
made on and as of such date (except for those representations and warranties
that specifically address matters only as of a particular date).  The Company
shall have performed and complied with all obligations and conditions to be
performed and complied with by the Company under this Agreement on or prior to
the Closing Date.

7.2 HSR Act.  Any waiting period applicable to the consummation of the issuance
and sale of the Shares to the Purchaser under the HSR Act shall have expired or
been terminated.

7.3 No Material Adverse Effect.  Since December 31, 2015, no event or events
shall have occurred and be continuing that constitutes a Material Adverse
Effect.

7.4 Nasdaq Listing.  The Shares shall have been approved for listing on the
Nasdaq Capital Market subject to notice of issuance by the Company.

7.5 Compliance Certificate.  The Company shall have delivered to the Purchaser a
certificate dated the Closing Date, signed by the Company’s Chief Executive
Officer, certifying that the conditions set forth in this Section 7 have been
satisfied.

8.

Registration Rights.

8.1 Registration of Shares.

(a) At any time that the Purchaser is entitled to sell or transfer any Shares
pursuant to Article 9 hereof, the Purchaser may request, in writing, that the
Company effect the registration for resale of Registrable Shares pursuant to a
Registration Statement.  Thereupon, the Company shall, as expeditiously as
possible, use its best efforts to effect the registration for resale of all such
Registrable Shares.  If the Purchaser intends to distribute the Registrable
Shares by means of an underwriting, it shall so advise the Company in its
request.

(b) The Company shall not be required to effect more than one registration
pursuant to this Section 8.1.  If the Company has filed a registration statement
within six months of the proposed date of filing of the applicable Registration
Statement, the Company shall not be obligated to file a Registration Statement
until after the end of such six month period.  A registration shall not be

15.

--------------------------------------------------------------------------------

 

counted as “effected” for purposes of this Section 8.1(b) until such time as the
applicable registration statement has been declared effective by the SEC.

(c) If at the time of any request to register Registrable Shares pursuant to
this Section 8.1, the Company is engaged in any activity which, in the good
faith determination of the Company’s Board of Directors (the “Board”), would be
adversely affected by the requested registration, then the Company may at its
option direct that such request be delayed for a period not in excess of three
months from the effective date of such offering or the date of commencement of
such other material activity, as the case may be, such right to delay a given
request may not be exercised by the Company more than once in any one-year
period.

8.2 Registration Procedures.  If and whenever the Company is required by the
provisions of this Agreement to use its best efforts to effect the registration
of any of the Registrable Shares under the Securities Act, the Company shall do
no less than the following:

(a) The Company shall file with the SEC a Registration Statement with respect to
such Registrable Shares within 30 days after receiving such request and use its
best efforts to cause that Registration Statement to become effective as soon as
is reasonably possible.  

(b) The Company shall as expeditiously as possible prepare and file with the SEC
any amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement and such SEC Filings and other filings
required by the SEC, in each case, as may be necessary to keep the Registration
Statement effective, in the case of a firm commitment underwritten public
offering, until each underwriter has completed the distribution of all
securities purchased by it and, in the case of any other offering, until the
earlier of the sale of all Registrable Shares covered thereby or such time as
all of the Registrable Shares held by the Purchaser that are registered under
such Registration Statement can be sold pursuant to Rule 144 without volume
limitations or other limitations that would restrict sales under Rule 144 (or
any similar provisions then in force) under the Securities Act.  Notwithstanding
the foregoing, if, at any time following the effectiveness of a Registration
Statement, the Company shall have determined that the Company may be required to
disclose any material corporate development, the Company may suspend the
effectiveness of a Registration Statement until such time as an amendment to
such Registration Statement has been filed by the Company and declared effective
by the SEC or until such time as the Company has filed an appropriate report
with the SEC pursuant to the Exchange Act, by giving notice to the
Purchaser.  The Company will use its best efforts to limit the length of any
period of suspension of a Registration Statements to a reasonable period of time
(which shall in no event be longer than 90 days or such longer period of time as
is required, due to circumstances outside of the Company’s control, such as a
delay by the SEC) (a “Suspension Period”), and further, the Company will use its
best efforts to amend or supplement such prospectus in order to cause such
prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and end the Suspension Period.  The Purchaser agrees that, upon receipt
of any notice from the Company of a Suspension Period, the Purchaser will not
sell any Registrable Shares pursuant to the Registration Statement during the
Suspension Period until (i) the Purchaser is advised in writing by the Company
that the use of the applicable prospectus may be resumed, (ii) the Purchaser has
received copies of any additional or supplemental or amended prospectus, if
applicable, and (iii) the Purchaser has received copies of any additional or
supplemental filings which are incorporated or deemed to be incorporated by
reference in such prospectus.  

16.

--------------------------------------------------------------------------------

 

(c) The Company shall furnish to the Purchaser such reasonable numbers of copies
of the prospectus and the Registration Statement, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the Purchaser may reasonably request in order to facilitate
the public sale or other disposition of its Registrable Shares.  If the Company
has delivered preliminary or final prospectuses to the Purchaser and after
having done so the prospectus is amended to comply with the requirements of the
Securities Act, the Company shall promptly notify the Purchaser and, if
requested, the Purchaser shall immediately cease making offers of Registrable
Shares and return all prospectuses to the Company.  The Company shall promptly
provide the Purchaser with revised prospectuses and, following receipt of the
revised prospectuses, the Purchaser shall be free to resume making offers of its
Registrable Shares.

(d) The Purchaser hereby covenants with the Company, in connection with any sale
of the Registrable Shares, the Purchaser shall cause the prospectus delivery
requirements under the Securities Act to be satisfied and shall otherwise comply
with all applicable laws, rules and regulations.  The Purchaser acknowledges and
agrees that the Registrable Shares sold pursuant to the Registration Statement
are not transferable on the books of the Company unless the stock certificate
submitted to the transfer agent evidencing such Registrable Shares (or reference
to the book entry if stock certificates do not represent the Registrable Shares)
is accompanied by a certificate reasonably satisfactory to the Company to the
effect that (i) the Registrable Shares have been sold in accordance with such
Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.

(e) The Company shall use its best efforts to register or qualify the
Registrable Shares covered by the Registration Statement under the securities or
blue sky laws of such states as the Purchaser shall reasonably request, and do
any and all other acts and things that may be necessary or desirable to enable
the Purchaser to consummate the public sale or other disposition in such states
of its Registrable Shares; provided, however, that the Company shall not be
required in connection with this Section 8.2(e) to qualify as a foreign
corporation or execute a general consent to service of process in any
jurisdiction.

(f) The Company shall promptly notify the Purchaser of the happening of any
event as a result of which the prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.  

8.3 Allocation of Expenses.  The Company will pay all Registration Expenses of
any registration under this Agreement.  The Purchaser will pay all other
expenses incurred in connection with any registration hereunder.

8.4 Indemnification and Contribution.

(a) In the event of any registration of any of the Registrable Shares under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the seller of such Registrable Shares, each underwriter of such
Registrable Shares, and each other Person, if any, who controls such seller or
underwriter within the meaning of the Securities Act or the Exchange Act against
any losses, claims, damages or liabilities, joint or several, to which such
seller, underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act, state securities or blue sky laws or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Registrable Shares were

17.

--------------------------------------------------------------------------------

 

registered under the Securities Act, any preliminary prospectus or final
prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement or arise out of or are based upon the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and the
Company will reimburse such seller, underwriter and each such controlling Person
for any legal or any other expenses reasonably incurred by such seller,
underwriter or controlling Person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or omission made in such Registration Statement, preliminary prospectus or final
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by or on
behalf of such seller, underwriter or controlling Person specifically for use in
the preparation thereof.

(b) In the event of any registration of any of the Registrable Shares under the
Securities Act pursuant to this Agreement, each seller of Registrable Shares,
severally and not jointly, will indemnify and hold harmless the Company, each of
its directors and officers and each underwriter (if any) and each Person, if
any, who controls the Company or any such underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company, such directors and
officers, underwriter or controlling Person may become subject under the
Securities Act, Exchange Act, state securities or blue sky laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information relating to such seller furnished in writing
to the Company by or on behalf of such seller specifically for use in connection
with the preparation of such Registration Statement, prospectuses, amendment or
supplement; provided, however, that the obligations of each seller of
Registrable Shares hereunder shall be limited to an amount equal to the proceeds
to such seller of Registrable Shares sold in connection with such registration.

(c) Each party entitled to indemnification under this Section 8.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld); and, provided further that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 8.4.  The Indemnified Party may participate in
such defense at such party’s expense; provided, however, that the Indemnifying
Party shall pay such expense if representation of such Indemnified Party by the
counsel retained by the Indemnifying Party would be inappropriate due to actual
or potential differing interests between the Indemnified Party and any other
party represented by such counsel in such proceeding.  No Indemnifying Party, in
the defense of any such claim or litigation shall, except with the written
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to each Indemnified Party of a release from
all liability in respect

18.

--------------------------------------------------------------------------------

 

of such claim or litigation, and no Indemnified Party shall consent to entry of
any judgment or settle such claim or litigation without the prior written
consent of each other Indemnified Party.

(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) the Purchaser makes a
claim for indemnification pursuant to this Section 8.4 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 8.4 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Purchaser in circumstances for which indemnification is provided
under this Section 8.4; then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
claims, liabilities, or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
Indemnifying Party or Indemnified Party, and the parties’ relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8.4(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 8.4(d).  The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages, liabilities, or expenses (or actions in respect thereof) referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or, except
as provided in Section 8.4(c), defending any such action or
claim.  Notwithstanding the provisions of this Section 8.4(d), (A) the Purchaser
will not be required to contribute any amount in excess of the net proceeds to
it of all Registrable Shares sold by it pursuant to such Registration Statement,
and (B) no Person guilty of fraudulent misrepresentation, within the meaning of
Section 11(f) of the Securities Act, shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

8.5 Information from the Purchaser.  If the Purchaser requests a registration
pursuant to Section 8.1, it shall furnish to the Company such information
regarding the Purchaser and the distribution proposed by the Purchaser as the
Company may reasonably request in writing and as shall be required in connection
with any registration, qualification or compliance referred to in this
Agreement.

8.6 Rule 144 Requirements.  The Company agrees to:

(a) make and keep public information available in compliance with the
requirements of Rule 144;

(b) use its best efforts to file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act;

(c) furnish to the Purchaser upon request (i) a written statement by the Company
as to its compliance with the reporting requirements of Rule 144, and the
reporting requirements of the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company, and (iii) such
other reports and documents of the Company as the Purchaser may reasonably
request to avail itself of any similar rule or regulation of the SEC allowing it
to sell the Shares without registration; and

19.

--------------------------------------------------------------------------------

 

(d) in connection with any sale, transfer or other disposition by the Purchaser
of any Registrable Shares pursuant to Rule 144, upon receipt of reasonable
documentation and representations from Purchaser regarding such sale, promptly
cause the timely preparation and delivery of certificates representing the
Registrable Shares to be sold and the removal of any legend restricting
transfers of the Registrable Shares, and enable certificates for such
Registrable Shares to be issued (or, in the case of book-entry shares, make or
cause to be made appropriate notifications on the books of the Company’s
transfer agent) for such number of shares and registered in such names as the
Purchaser may reasonably request.

8.7 Market Stand‑Off.  Following the termination of the transfer restrictions in
Article 9, if requested by the representative of the underwriters or placement
agents in connection with an offering of Common Stock (or other securities) of
the Company, the Purchaser shall not sell or otherwise transfer or dispose of
any Common Stock (or other securities) of the Company held by the Purchaser for
a period specified by a representative of the underwriters, in any case not to
exceed 90 days following any registered offering of the Common Stock of the
Company.  The obligations described in this Section 8.7 shall not apply to a
registration effected pursuant to a Registration Statement.  The Company may
impose stop-transfer instructions with respect to the shares of Common Stock (or
other securities) subject to the foregoing restriction until the end of said
periods.  The Purchaser agrees to execute such agreements as may be reasonably
requested by any underwriters that are consistent with this Section 8.7 or that
are necessary to give further effect thereto.  The obligations of the Purchaser
under this Section 8.7 shall (i) terminate immediately upon the Purchaser
beneficially owning in the aggregate less than 10% of the Company’s outstanding
Common Stock, and (ii) apply only so long as all executive officers and
directors of the Company agree to similar restrictions relating to such
registered offering.

8.8 Termination of Registration Rights.  All of the Company’s obligations to
register Registrable Shares, and the Purchaser’s rights to cause such
registration, under this Agreement shall cease and terminate upon the earlier of
(a) such time as all of the Registrable Shares have been sold by the Purchaser
in one or more transactions in which the Purchaser’s registration rights under
this Section 8 have not been transferred under Section 8.9 or (b) the Purchaser
can resell all of its Shares without volume restrictions pursuant to Rule 144 or
other limitations that would restrict sales under Rule 144 (or any similar
provisions then in force) under the Securities Act.

8.9 Transfer of Registration Rights.  Subject to Article 9, the rights granted
to the Purchaser by the Company under this Article 8 may be assigned in full by
the Purchaser to a third party in connection with a sale by the Purchaser of
Registrable Shares to such third party, provided, that (a) such transfer is
effected in accordance with applicable securities laws; and (b) such transferee
agrees to comply with the terms and provisions of this Agreement, and such
transfer is otherwise in compliance with this Agreement.  Except as specifically
permitted by this Section 8.9, the rights of a holder of Registrable Shares
shall not be transferable to any other Person, and any attempted transfer shall
cause all rights of such holder therein to be forfeited.

9.

Restrictions on Transfer.

The Purchaser agrees not to make any disposition of all or any portion of the
Shares until the date that is the second anniversary of the Closing Date (such
date the “Transfer Restriction Expiration Date”).  For the avoidance of doubt,
subject to Section 8.7, following the Transfer Restriction Expiration Date, the
Purchaser shall have the right hereunder to sell all or any portion of the
Shares.

10.

Additional Covenants.  

10.1 Standstill.  The Purchaser agrees that for so long as it and its
wholly-owned subsidiaries beneficially own 10% or more of the issued and
outstanding Common Stock or it has a representative acting in an observer

20.

--------------------------------------------------------------------------------

 

or director capacity on the Board, except with the prior written consent of the
Company, the Purchaser shall not, and shall cause its wholly-owned subsidiaries
not to:

(a) acquire, offer to acquire, agree to acquire or cause or effect the
acquisition of, directly or indirectly, by purchase or otherwise, beneficial
ownership of any securities of the Company or any instruments convertible into
or exchangeable or exercisable for securities of the Company (the “Company
Securities”) such that the aggregate beneficial ownership of the Purchaser and
its wholly-owned subsidiaries (on a combined basis) is 20% or more of the
Company’s outstanding Common Stock, unless such Company Securities are acquired
by way of stock dividends or other distributions or offerings made available to
holders of Company Securities generally on a pro rata basis;

(b) solicit or encourage any other entity to solicit proxies (as such terms are
defined in Regulation 14A under the Exchange Act) with respect to any matter
involving the Company or otherwise initiate, propose or solicit, or induce any
other Person to initiate, propose or solicit any stockholder of the Company, any
stockholder proposal, any tender offer for Company Securities, any change of
control of the Company, or for the purpose of convening a stockholders’ meeting
of the Company;

(c) deposit any Company Securities in any voting trust or subject them to any
voting agreement or other agreement of similar effect;

(d) join or form any partnership, limited partnership, syndicate, or other group
within the meaning of Section 13(d)(3) of the Exchange Act for the purpose of
circumventing or avoiding any of the provisions of this Section 10.1 or
encourage, advise or, for the purpose of circumventing or avoiding any of the
provisions of this Section 10.1, assist any Person to do any of the foregoing or
otherwise take any action individually or jointly with any partnership, limited
partnership, syndicate, or other group or assist any other Person or group in
taking any action it could not individually take under this Section 10.1;

(e) make, effect, cause, initiate or participate in any Acquisition Transaction
(as defined below) with respect to the Company, except as permitted by this
Agreement; or

(f) make any public proposals to the Company or any of its Affiliates,
directors, officers, or employees concerning any Acquisition Transaction or take
any action that would require the Company to make a public announcement
regarding the possibility of an Acquisition Transaction with the Purchaser or
any of its Affiliates.

(g) For purposes of this Section 10.1, “Acquisition Transaction” shall mean any
transaction involving: (i) any sale, license, lease, exchange, transfer or other
disposition of the assets of the Company or any subsidiary of the Company
constituting more than 50% of the consolidated assets of the Company or
accounting for more than 50% of the consolidated revenues of the Company in any
one transaction or in a series of related transactions; (ii) any offer to
purchase, tender offer, exchange offer or any similar transaction or series of
related transactions made by any Person involving more than 50% of the
outstanding shares of capital stock of the Company; or (iii) any merger,
consolidation, business combination, share exchange, reorganization or similar
transaction or series of related transactions involving the Company or any
subsidiary of the Company whereby the holders of voting capital stock of the
Company immediately prior to any such transaction hold less than 50% of the
voting capital stock of the Company or the surviving corporation (or its parent
company) immediately after the consummation of any such transaction.  

21.

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, nothing in this Section 10.1 shall prohibit the
Purchaser from submitting to the Board one or more confidential proposals or
offers for a potential Acquisition Transaction (as long as such confidential
offer or proposal is made in a manner that would not reasonably be expected to
require the Purchaser or the Company to make a public announcement regarding
such confidential offer or proposal).

10.2 Termination of Standstill.  The obligations of the Purchaser under
Section 10.1 shall terminate in the event (a) of any bona fide unsolicited third
party tender or exchange offer for at least 50% of the outstanding voting
capital stock of the Company, (b) the Company enters into any agreement for an
Acquisition Transaction with any entity not affiliated with the Purchaser,
(c) the Company, upon the decision of the Board, initiates a structured auction
process with regard to an Acquisition Transaction, but excluding any market
check in response to an unsolicited proposal made by any entity not affiliated
with the Purchaser, (d) any Person or group unaffiliated with the Purchaser
acquires beneficial ownership of more than 35% of the Common Stock, or (e) the
occurrence of a Bankruptcy Event.  All of the provisions of Section 10.1 shall
be reinstated and shall apply in full force according to their terms in the
event that: (i) if the provisions of Section 10.1 shall have terminated as the
result of a tender or exchange offer, such tender or exchange offer (as
originally made or as amended or modified) shall have terminated (without
closing) prior to the commencement of a tender or exchange offer by the
Purchaser that would have been permitted to be made pursuant to this
Section 10.2 as a result of such third-party tender or exchange offer; (ii) any
tender or exchange offer by the Purchaser (as originally made or as extended or
modified) that was permitted to be made pursuant to this Section 10.2 shall have
terminated (without closing); or (iii) if the provisions of Section 10.1 shall
have terminated as a result of any action by the Company referred to in this
Section 10.2, the Company shall have determined not to take any of such actions
(and no such transaction shall have closed) prior to the commencement of any
action by the Purchaser that would have been permitted to be made pursuant to
this Section 10.2 as a result of the initial determination of the Company
referred to in this Section 10.2.  Upon reinstatement of the provisions of
Section 10.2, the provisions of this Section 10.2 shall continue to govern in
the event that any of the events described in this Section 10.2 shall occur.  

10.3 Efforts to Complete.  

(a) Each party shall use its commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other party in doing, all things reasonably necessary, proper
or advisable under applicable Law to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including using commercially reasonable efforts to: (i) cause the conditions set
forth in Section 6 and Section 7 to be satisfied; (ii) obtain all necessary
actions or non-actions, waivers, consents, approvals, orders and authorizations
from governmental authorities and make all necessary registrations, declarations
and filings with governmental authorities; and (iii) execute or deliver any
additional instruments reasonably necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement.  

(b) Each party shall cooperate with one another in good faith to (i) promptly
determine whether any filings are required to be or should be made, and whether
any other consents, approvals, permits or authorizations are required to be or
should be obtained, from any governmental authority under any other applicable
law in connection with the transactions contemplated hereby, and (ii) promptly
make any filings, furnish information required in connection therewith and seek
to obtain timely any such consents, permits, authorizations, approvals or
waivers that the parties determine are required to be or should be made or
obtained in connection with the transactions contemplated hereby.  

22.

--------------------------------------------------------------------------------

 

10.4 Voting Agreement.  

(a) At any meeting of the stockholders of the Company, however called, or at any
adjournment thereof, (i) the Purchaser shall appear or otherwise cause all its
shares of Common Stock to be present thereat for purposes of calculating a
quorum, through granting a proxy or otherwise, (ii) the Purchaser shall vote (or
cause to be voted) all of its shares of Common Stock, in accordance with
(e.g.  for, against, withheld, abstain and/or electing any other choice (such as
frequency for any stockholder vote on executive compensation)) the
recommendation of the Board as set forth in the applicable SEC Filings and (iii)
if such meeting involves a vote regarding an Acquisition Transaction or similar
transaction that would give rise to any appraisal rights or dissenter’s rights
in respect of its shares of Common Stock, the Purchaser agrees to waive and not
to exercise such appraisal rights or dissenter’s rights.

(b) The provisions of this Section 10.4 shall terminate upon the earliest of any
of the following events: (i) the Common Stock held by the Purchaser represents
less than 10% of the issued and outstanding shares of the Company’s Common
Stock, (ii) an Acquisition Transaction being consummated with respect to the
Company and (iii) a Bankruptcy Event; provided, that notwithstanding this
Section 10.4(b), if applicable, clause (iii) of Section 10.4(a) shall survive
until the expiration of any period in which to perfect or exercise such
appraisal rights or dissenter’s rights.

10.5 Purchaser Board Rights.  

(a) If and for so long as the Purchaser, together with its Affiliates, holds not
less than 15% of the issued and outstanding Common Stock, the Purchaser shall
have the right to send one representative, who shall initially be Dr.  Ei
Yamada, (the “Representative”) to attend in a non-voting capacity all meetings
of the Board; provided, that the Company shall have the right to exclude the
Representative from access to any material or meeting, or portion thereof, if
the Company determines in good faith that there is a conflict of interest, or
such exclusion is reasonably necessary to preserve its attorney-client privilege
or confidentiality.  In the event the Representative is unable to attend a
meeting of the Board, he or she may appoint a delegate to attend such meeting in
the Representative’s place; provided that such delegate is approved by the
Company in advance, which such approval must not be unreasonably withheld,
conditioned or delayed, and provided further that each such delegate shall be
deemed to be a “Representative” for purposes of Section 10.5(b).  If the
Representative resigns or for any other reason ceases to serve in such capacity,
the Purchaser may designate a successor Representative, who shall be subject to
the Company’s approval which such approval must not be unreasonably withheld,
conditioned or delayed.  

(b) The Purchaser agrees, and shall cause the Representative to agree, to hold
in confidence and trust and not use or disclose to any third party any
information provided to or learned by the Purchaser or its Representative in
connection with the Purchaser’s rights under this Section 10.5 or in connection
with the Representative’s attendance at any meetings of the Board (collectively,
“Confidential Information”).  The foregoing obligations of confidentiality shall
not apply to any information that (i) the Purchaser possesses without obligation
of confidentiality prior to the date hereof, (ii) the Purchaser develops
independently without reference to or reliance on any Confidential Information,
(iii) the Purchaser rightfully receives from a third party without any
obligation of confidentiality, or (iv) is or becomes publicly available without
breach of this Agreement Nothing herein shall prohibit any disclosure of
information to the extent required by the order of a court of competent
jurisdiction or pursuant to applicable law, rule or regulation, provided that,
unless otherwise prohibited by law or court order, the Purchaser shall use all
commercially reasonable

23.

--------------------------------------------------------------------------------

 

efforts to give the Company prior written notice of such disclosure in order
that the Company may seek (with the Purchaser’s reasonable cooperation) a
protective order, confidential treatment, or other appropriate remedy (at the
Company’s sole cost and expense).

(c) If the Purchaser has continuously held not less than 15% of the issued and
outstanding Common Stock from the Closing through the second anniversary of the
Closing Date, the Company will appoint the Representative to the Board as a
director of the Company, subject to later reelection by the Company’s
stockholders.

10.6 Notification of Certain Matters.  From the Effective Date through the
Closing, the Company shall give prompt written notice to the Purchaser of the
occurrence or non-occurrence of any event known to the Company the occurrence or
non-occurrence of which would reasonably be expected to cause a Material Adverse
Effect on the Company or its ability to satisfy the conditions to closing
contained in Section 7.  From the Effective Date through the Closing, the
Purchaser shall give prompt written notice to the Company of the occurrence or
non-occurrence of any event known to the Purchaser the occurrence or
non-occurrence of which would reasonably be expected to materially impair the
Purchaser’s ability to satisfy the conditions to closing contained in Section 6.

10.7 Publicity and Announcements.  All press releases and other public
disclosures concerning the transactions contemplated by this Agreement will be
subject to review and approval by the Company and the Purchaser, such approval
not to be unreasonably withheld, conditioned or delayed; provided, that to the
extent a party shall be required to make an announcement, disclosure or filing
pursuant to any law of its home jurisdiction or any jurisdiction in which any of
its securities are publicly traded or the rules of any stock exchange upon which
its securities are listed or any securities quotation system on which such
securities are traded, it shall be permitted to do so without an approval of the
Company or the Purchaser, as the case may be; provided, further that such party
has used commercially reasonable efforts to consult with the Company or the
Purchaser, as the case may be, and strictly limits such announcement, disclosure
or filing to the minimum disclosure required by law or such rules.  The other
parties may then also make an announcement, disclosure or filing containing the
same.  

11.

Indemnification.

11.1 Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the Closing of this Agreement and expire 12 months after
the Closing Date (or until final resolution of any claim or action arising from
the breach of any such representation and warranty, if notice of such breach was
provided prior to the end of such period); other than the representations and
warranties set forth in Sections 4.1 through 4.4, which shall survive the
Closing of this Agreement indefinitely.  All covenants and agreements contained
herein, other than those which by their terms are to be performed in whole or in
part after the Closing Date, shall terminate 12 months after the Closing Date.

11.2 Indemnification.  

(a) The Company agrees to indemnify and hold harmless the Purchaser and each of
its directors, officers, employees, and statutory auditors (the “SPA Purchaser
Indemnified Parties”) to the fullest extent permitted under applicable Law from
and against any and all Losses arising out of or resulting from (i) any
inaccuracy in or breach of the Company’s representations or warranties in this
Agreement, or (ii) the Company’s breach of its agreements or covenants in this
Agreement.  For purposes of this Section 11.2(a), in determining the amount of
any Losses in respect of the failure of any representation or warranty to be
true and correct as of any particular date, and not in determining if a breach
has occurred, the representations and warranties in this Agreement (including
any

24.

--------------------------------------------------------------------------------

 

disclosure schedules provided against the representations and warranties in this
Agreement) shall be deemed to have been made without any qualifications as to
“Material Adverse Effect,” “material,” “in all material respects” and similar
qualifications as to materiality shall be deemed to be deleted therefrom.

(b) The Purchaser agrees to indemnify and hold harmless the Company and its
directors, officers, and employees (the “Company Indemnified Parties”) to the
fullest extent permitted under applicable Law from and against any and all
Losses arising out of or resulting from (i) any inaccuracy in or breach of the
Purchaser’s representations or warranties in this Agreement, or (ii) any breach
of the Purchaser’s agreements or covenants in this Agreement.

11.3 Claims.  

(a) An SPA Purchaser Indemnified Party or a Company Indemnified Party, as the
case may be, entitled to indemnification under this Section 11 shall give
written notice to the party from whom indemnification is sought of any claim
with respect to which it seeks indemnification promptly after the discovery by
such indemnified Person of any matters giving rise to a claim for
indemnification hereunder; provided, that the failure of any indemnified Person
to give notice as provided herein shall not relieve the Company or the Purchaser
(as the case may be) of its obligations under this Section 11 unless and to the
extent that the Company or the Purchaser (as the case may be) shall have been
actually materially prejudiced by the failure of such indemnified Person to so
notify the Company or the Purchaser (as the case may be).  Such notice shall
describe in reasonable detail such claim.  

(b) In case any such action, suit, claim or proceeding is brought against a SPA
Purchaser Indemnified Party or a Company Indemnified Party, as the case may be,
by a third-party, the Company or the Purchaser (as the case may be) shall be
entitled to assume and conduct the defense thereof, with counsel reasonably
satisfactory to the indemnified Person, unless (i) such claim seeks remedies, in
addition to or other than, monetary damages that are reasonably likely to be
awarded, (ii) such claim involves a criminal proceeding, (iii) counsel to the
indemnified Person advises the Company or the Purchaser (as the case may be) in
writing that such claim involves a conflict of interest (other than one of a
monetary nature) that would reasonably be expected to make it inappropriate for
the same counsel to represent both the Company or the Purchaser (as the case may
be) and the indemnified Person, or (iv) the Company or the Purchaser (as the
case may be) shall not have assumed the defense of the third-party claim within
10 Business Days of receipt of the first notice of such third-party claim sent
by the indemnified Person to the Company or the Purchaser (as the case may be)
(or sooner, if the nature of the third-party claim so requires or a more timely
response is advisable to avoid jeopardizing the defense against such third-party
claim).  If any one of the foregoing clauses (i) through (iv) applies, the
indemnified Person shall be entitled to retain its own counsel at the cost and
expense of the Company or the Purchaser (as the case may be) (except that the
Company or the Purchaser (as the case may be) shall only be liable for the legal
fees and expenses of one law firm for the indemnified Person).  If the Company
or the Purchaser (as the case may be) assumes the defense of any claim, the
indemnified Person shall nevertheless be entitled to hire, at its own expense,
separate counsel and participate in the defense thereof.  The Company or the
Purchaser (as the case may be) shall not, without the indemnified Person’s prior
written consent (not to be unreasonably withheld, conditioned or delayed),
settle or compromise any claim or consent to entry of any judgment in respect
thereof in any pending or threatened action, suit, claim or proceeding in
respect of which indemnification has been sought hereunder unless such
settlement or compromise includes an unconditional release of the indemnified
Person from all liability arising out of such action, suit, claim or
proceeding.  If the indemnifying Party is not assuming and conducting the

25.

--------------------------------------------------------------------------------

 

defense of an indemnifiable claim, then the indemnified Person shall not settle
or compromise an indemnifiable claim without the indemnifying Party’s prior
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.

11.4 Exclusive Remedy.  Except for actions grounded in fraud, willful
misconduct, intentional misrepresentation or criminal activity, from and after
the Closing, the indemnification provided in this Section 11 shall constitute
the sole and exclusive remedy for an indemnified Person under this Section 11
for damages arising out of, resulting from or incurred in connection with any
claims relating to this Agreement or arising out of the transactions
contemplated hereby; provided however, that this exclusive remedy for damages
shall not preclude a party from bringing an action for specific performance or
other equitable remedy to require a party to perform its obligations under this
Agreement.

11.5 No Limitations.   No investigation by or knowledge of an SPA Purchaser
Indemnified Party or a Company Indemnified Party, as the case may be, shall
limit such indemnified Person’s exercise of any right under this Section 11 or
be deemed to be a waiver of any such right.  The parties further acknowledge and
agree that the indemnification provisions provided in Section 8 are separate and
discrete obligations of the parties and shall have no impact whatsoever on the
indemnification provisions in this Section 11.

12.

Termination

12.1 Termination.  This Agreement may be terminated at any time prior to the
Closing:

(a) by the mutual written consent of the Company and the Purchaser;

(b) by the Purchaser, if (i) the Company shall have breached any representation,
warranty, covenant or agreement set forth in this Agreement, (ii) such breach is
not cured within ten (10) Business Days after the Company receives written
notice thereof from the Purchaser (or such shorter period between the date of
such notice and the Closing), and (iii) such breach would cause any of the
conditions set forth in Section 7 not to be satisfied;

(c) by the Company, if (i) the Purchaser shall have breached any representation,
warranty, covenant or agreement set forth in this Agreement, (ii) such breach is
not cured within 10 Business Days after the Purchaser receives written notice
thereof from the Company (or such shorter period between the date of such notice
and the Closing), and (iii) such breach would cause any of the conditions set
forth in Section 6 not to be satisfied;

(d) by the Company or the Purchaser if the Closing shall not have occurred by
August 4th, 2016 or such other date as mutually agreed in writing by the parties
(the “Outside Date”); provided, however, that the right to terminate this
Agreement under this subclause (d) shall not be available to a party whose
failure to fulfill any obligation under this Agreement shall have been the
principal cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to the Outside Date; or

(e) by the Purchaser in the event (i) (x) any Person unaffiliated with the
Purchaser, whether singly or as part of a group, acquires more than 35% of the
Common Stock or all or substantially all of the Company’s assets (whether by
merger, consolidation, business combination, tender or exchange offer,
recapitalization, restructuring, sale, equity issuance or otherwise), or (y) the
Company shall enter into a definitive agreement with respect to, or shall
publicly announce that it plans to enter into a transaction with respect to, any
of the foregoing, (ii) a Bankruptcy Event, or (iii) of any transaction or other
event in which the Common Stock no longer is required to be registered under the
Exchange Act.

26.

--------------------------------------------------------------------------------

 

12.2 Effect of Termination.  In the event of termination of this Agreement as
provided herein, this Agreement shall forthwith become void and there shall be
no liability under this Agreement on the part of either party hereto except that
nothing herein shall relieve either party from liability for any breach of this
Agreement that occurred before such termination, and the terms of Sections 10.5
(b), 10.7, 12, and 13 shall survive any such termination.

13.

Miscellaneous.

13.1 Waivers and Amendments; Delays.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the Company and the Purchaser.

No delay or omission to exercise any right, power or remedy accruing to the
Purchaser, upon any breach or default of the Company under this Agreement, shall
impair any such right, power, or remedy, nor shall it be construed to be a
waiver of any such breach or default, or any acquiescence therein, or a waiver
of or acquiescence in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  It is further agreed
that any waiver, permit, consent or approval of any kind of character on the
Purchaser’s part of any breach or default under this Agreement, or any waiver on
the Purchaser’s part of any provisions or conditions of this Agreement must be
in writing and shall be effective only to the extent specifically set forth in
such writing and that all remedies, either under this Agreement, or by law or
otherwise afforded to the Purchaser, shall be cumulative and not alternative.

13.2 Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

13.3 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles.  

13.4 Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be submitted exclusively to
arbitration.  Arbitration shall be administered by the American Arbitration
Association (“AAA”) under the AAA’s International Arbitration Rules.  The
arbitral tribunal award shall be final and binding, shall be the sole and
exclusive remedy regarding any and all claims and counterclaims presented, and
may not be reviewed by or appealed to any court except for enforcement.  Any
arbitration under this Agreement shall be conducted in San Francisco,
California, USA and in the English language, including all oral presentations
and arguments as well as all documentation.

13.5 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original document, and all of which, together
with this writing, shall be deemed one instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or .pdf shall be
as effective as delivery of a manually executed counterpart of this Agreement.

13.6 Successors and Assigns.  Except as expressly provided hereunder, neither
this Agreement nor any rights or obligations hereunder may be assigned or
otherwise transferred by either party without the prior written consent of the
other party; provided, however, (a) that either party may assign this Agreement
and its rights and obligations hereunder without the other party’s consent in
connection with the transfer or sale of all or substantially all of the business
of such party to a third party, whether by merger, sale of stock, sale of assets
or otherwise, and (b) the Purchaser may assign this Agreement and its rights and
obligations hereunder without the Company’s consent to an Affiliate; provided,
that, the Purchaser shall remain liable and responsible to the Company hereto
for the performance and observance of all such duties and obligations by such
Affiliate.  

27.

--------------------------------------------------------------------------------

 

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties.  Any assignment not in accordance with this Agreement shall be void.

13.7 Entire Agreement.  This Agreement and other documents delivered pursuant
hereto, including the exhibits, constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof
whether or not the Closing shall have occurred.

13.8 Payment of Fees and Expenses.  Each of the Company and the Purchaser shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

13.9 Notices.  Any notice to be given under this Agreement must be in writing
and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the party to be notified at its address
given below, or at any address such party has previously designated by prior
written notice to the other.  Notice shall be deemed sufficiently given for all
purposes upon the earliest of: (a) the date of actual receipt; (b) if mailed,
seven days after the date of postmark; or (c) if delivered by overnight courier,
the second business day the overnight courier regularly makes deliveries.

 

(a)

If to the Company, notices must be addressed to:

Vical Incorporated

10390 Pacific Center Court

San Diego, CA 92121

Attention:

Telephone:

Facsimile: 858-646-1152

 

(b)

If to the Purchaser, notices must be addressed to:

AnGes MG, Inc.

5F, Mita Suzuki Bldg., 5-20-14

Shiba, Minato‑ku, Tokyo, 108-0014

Japan

Telephone: 81-3-5730-2480

Facsimile: 81-3-5730-2635

13.10 Headings.  The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

13.11 Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER PARTY OF ANY NATURE,
EXPRESS OR IMPLIED.

[Signature Page to Follow]

 

 

 

28.

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

Vical Incorporated

 

 

 

By:

 

/s/ Vijay B.  Samant

Name:

 

Vijay B.  Samant

Title:

 

President and CEO

 

 

 

AnGes MG, Inc.

 

 

 

By:

 

/s/ Ei Yamada

Name:

 

Ei Yamada, Ph.D

Title:

 

President and CEO

 

[Signature Page to Stock Purchase Agreement]